Citation Nr: 1210133	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  09-06 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for bilateral hearing loss.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus. 

4.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 


INTRODUCTION

The Veteran had active service from October 1944 to November 1946. 

This matter originally came to the Board of Veterans' Appeals  (Board) from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which confirmed the previous denials of service connection for bilateral hearing loss and tinnitus.   

The RO addressed the new and material evidence issues in the rating decision on appeal.  Irrespective of the RO's action, the Board must decide whether the appellant has submitted new and material evidence to reopen the claims of service connection for hearing loss and tinnitus.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002 and Supp. 2011).

The issues of service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for bilateral hearing loss and tinnitus in an October 2006 rating decision.  The appellant received timely notice of the determination but did not appeal, and that denial is now final. 

2.  Evidence received since the October 2006 rating decision is not cumulative or redundant and raises a reasonable possibility of substantiating the claims of entitlement to service connection for bilateral hearing loss and tinnitus.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the October 2006 rating decision, and the claim of entitlement to service connection for bilateral hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2002 and Supp. 2011); 38 C.F.R. § 3.156 (a) (2011).

2.  New and material evidence has been received since the October 2006 rating decision, and the claim of entitlement to service connection for tinnitus is reopened.  38 U.S.C.A. § 5108 (West 2002 and Supp. 2011); 38 C.F.R. § 3.156 (a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Reopening the claims of service connection for bilateral hearing loss and tinnitus have been considered with respect to VA's duties to notify and assist.  Given the favorable outcome noted above, no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

Analysis

The appellant seeks to reopen claims of entitlement to service connection for bilateral hearing loss and tinnitus. 

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must present a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a). 

In determining whether evidence is "new and material," the creditability of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

New and material evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger the Secretary's duty to assist by providing a medical opinion.  See Shade v. Shinseki, 24 Vet. App. 110 (2010). 

The RO denied entitlement to service connection for bilateral hearing loss and tinnitus in an October 2006 rating decision, in part, on the basis that the evidence did not show that bilateral hearing loss and tinnitus had been clinically diagnosed.  Although the Veteran initially submitted a notice of disagreement (NOD) with the October 2006 rating decision, following the issuance of a statement of the case (SOC) in July 2007, the Veteran filed a Form 9 substantive appeal specifically noting that he wished to only appeal the issue of entitlement to a higher initial evaluation for status post perforation of the colon.  Thus, the Veteran did not appeal the issues of service connection for bilateral hearing loss and tinnitus, so the October 2006 rating decision became final with respect to those issues.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160 (d), 20.200, 20.201, 20.302, 20.1103.  

Evidence submitted since the October 2006 rating decision includes a May 2007 VA examination report, which notes that, following audiological testing, the Veteran was given a diagnosis of mild to severe sensorineural hearing loss of the right ear and moderate to severe sensorineural hearing loss of the left ear.  A review of the audiological findings indicates that the Veteran has a hearing loss disability for VA purposes as required by 38 C.F.R. § 3.385.  
Regarding his claim of service connection for tinnitus, since the last final rating decision in October 2006, the Veteran has asserted that he currently has symptoms of tinnitus.  The Veteran is competent to report symptoms of tinnitus such as ringing in his ears because this requires only personal knowledge as it comes to him through his senses rather than medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Presuming the credibility of this lay evidence pursuant to Justus, 3 Vet. App. at 513, this evidence establishes by competent and credible evidence that the Veteran currently has tinnitus.  

The May 2007 VA examination report and the Veteran's lay testimony are new because they are not duplicative of evidence considered by the RO at the time of its October 2006 rating decision. 

This evidence also clearly relates to the unestablished fact and the reason for the previous denial of his service connection claims; that is, whether the Veteran has current bilateral hearing loss and tinnitus disabilities as required by 38 C.F.R. § 3.303.  

Likewise, the newly submitted May 2007 VA examination report and the Veteran's lay testimony are not cumulative or redundant of existing evidence, and present a reasonable possibility of substantiating the claim.  Additionally, this evidence, when considered with his noise exposure during service, triggers VA's duty to assist the Veteran in obtaining a medical opinion.  See Shade, 24 Vet. App. at 110.  Thus, the May 2007 VA examination report and the Veteran's lay testimony are new and material evidence.  

Accordingly, reopening the claim of entitlement to service connection for bilateral hearing loss and tinnitus disabilities is warranted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a). 





ORDER

New and material evidence has been submitted to reopen the claim of entitlement to service connection for bilateral hearing loss; to this extent only the claim is granted. 

New and material evidence has been submitted to reopen the claim of entitlement to service connection for tinnitus; to this extent only the claim is granted. 


REMAND

The Veteran seeks service connection for bilateral hearing loss and tinnitus.  

The Veteran's personnel records indicate that he served as a rifleman and was awarded the combat infantry badge (CIB) during his service from October 1944 to November 1946.  He claims that he has exposed to loud noises during service and did not have hearing protection.  The Veteran is competent to state that he was exposed to loud noises during service.  See Layno, 6 Vet. App. at 469.  Given the Veteran's CIB and the era of his service, the Board concedes his exposure to acoustic trauma during service.  The Veteran's service treatment records reveal that on separation examination in September 1946, only a whispered hearing testing was conducted.  

A VA examination was conducted in September 2006 to determine the nature and etiology of the Veteran's hearing loss and tinnitus.  The Veteran was given diagnoses of mild to moderately severe sensorineural hearing loss and tinnitus.  The examiner concluded the he could not a provide an opinion as to the etiology of the Veteran's hearing loss and tinnitus without resorting to speculation.  The RO obtained a second VA examination in May 2007, however an opinion as to the etiology of the Veteran's bilateral hearing loss and tinnitus was not provided by the examiner.  

Given that the Veteran currently has bilateral hearing loss and tinnitus, and was exposed to acoustic trauma during service, a new VA examination and opinion should be provided to obtain an opinion as to the etiology of his claimed disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159 (c). 

The appellant is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655. 

Accordingly, the case is REMANDED for the following:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA audiological examination to determine the etiology of his bilateral hearing loss and tinnitus.  All necessary testing should be conducted.  The examiner is to provide an opinion as to whether it is at least as likely as not that the Veteran's bilateral hearing loss and tinnitus are related to service.  The examiner is to accept that the Veteran was exposed to acoustic trauma during service, and is to elicit a post service history of noise exposure from the Veteran. 

The claim folder must be made available to the examiner for review in conjunction with the examination.  A detailed rationale for all medical opinions must be provided.  

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

2.  Thereafter, if necessary, any additional development deemed appropriate should be accomplished.  The claims should then be readjudicated.  If either of the claims remain denied, issue a supplemental statement of the case (SSOC) containing notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal, and allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


